DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 21-25 are pending with claims 6-14 being withdrawn.

Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on June 21, 2021 is acknowledged.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetters (US 2017/0044920).
	In regards to claims 1 and 21, Vetters discloses a turbine shroud assembly for use with a gas turbine engine, the turbine shroud assembly comprising 
a carrier (134) comprising metallic materials (par. 82) and arranged to extend circumferentially at least partway around an axis (20, see Fig. 11) the carrier being formed to include a first pin-receiving aperture (303, Fig. 33, par. 159), 
a blade track segment (136) comprising ceramic matrix composite materials (par. 75), the blade track segment including a shroud wall (162) and a mount post (180) that extends radially away from the shroud wall, the mount post being formed to include a second pin-receiving aperture (181) that extends axially through the mount post, and 
a mount assembly (210, 228) configured to couple the blade track segment with the carrier, the mount assembly including a replaceable grommet (228) and an attachment pin (210), the replaceable grommet extends axially at least partway into the second pin-receiving aperture to fix the replaceable grommet with the mount post and the attachment pin is arranged within the first pin- receiving aperture and the grommet to couple the mount post of the blade track segment with the carrier (Fig. 33) so that the grommet provides a replaceable, sacrificial layer between the attachment pin and the mount post to reduce wear between the mount post and the attachment pin (pars. 141, 156).
Note that Vetters discloses a grommet 228 which is capable of being replaced since it is positioned on a removable black track segment (see Fig. 33). The grommet is capable of further forming a replaceable, sacrificial layer based on the grommet being positioned between the metal pin and CMC blade track (see Fig. 33) and wearing against the metal pin instead of having the CMC blade track opening rub wear against the pin (Fig. 33).
	In regards to claims 2 and 22, Vetters discloses the grommet comprises a monolithic ceramic (par. 143).
	In regards to claim 3, and 23, Vetters discloses the attachment pin extends axially between a first end and a second end and has an outer surface that is continuously cylindrical and without threads from the first end to the second end (Fig. 33, also see Fig. 23, P1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetters (US 2017/0044920) in view of Uskert (US 2014/0271147).
	In regards to claim 4, Vetters discloses the grommet includes a body arranged in the second pin-receiving aperture formed in the mount post of the blade track segment (Fig. 33). 
Vetters does not disclose a flange that engages an axially-facing surface of the mount post of the blade track segment.
Uskert discloses disclose bushings (29, 39, 49, Fig. 4) with flanges (not labeled) that engages an axially-facing surface of the mount post (52, 54) of the blade track segment (44, Fig. 4).
Vetters disclose bushings for a shroud assembly formed in the mount post of the blade track segment, however do not disclose flanges on the bushings. Uskert, which is also directed to a turbine shroud assembly, discloses bushings with flanges which facilitates of the positioning of the bushings flush against the surface of the mount post. Thus, it would have been obvious to one having ordinary skill in the art before the effective fling of the claimed invention to modify the turbine shroud assembly of Vetters by providing the bushing with a flange that engages an axially facing surface of the mount post of the blade track segment, as taught by Uskert, to facilitate positioning of the bushings flush against the surface of the mount post.

Claims 5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetters (US 2017/0044920) in view of Webb (US Patent 4,500,255).
In regards to claim 5, Vetters discloses the replaceable grommet has an inner diameter and the second pin-receiving aperture has an outer diameter. 
Vetters does not disclose the inner diameter (preassembled) being greater than the outer diameter to provide an interference fit between the replaceable grommet and the mount post.

Vetters discloses the grommet formed in the mount post, however does not disclose an interference fit between the grommet and the mount post. Webb, which is also directed to a bushing formed in a casing for a fastener connection, discloses the bushing formed with an interference fit which secures the bushing to the casing assembly and further induces compressive stress around the fastener opening to improve fatigue life at the fastener opening. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the shroud assembly of Vetters by providing the inner diameter (preassembled) of the bushing being greater than the outer diameter of the opening to provide an interference fit, as taught by Webb, such an interference fit is formed between bushing and the casing member, to secure the grommet to the casing assembly and/or to improve the fatigue life at the opening by inducing compressive stress at the second pin-receiving aperture.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jakomin (US 2020/0072082) discloses a replacement grommet for a CMC component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745    

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                            
7/27/2021